DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Election/Restrictions
Applicant’s election without traverse of group II, claims 8-15 and 17 in the reply filed on 10/14/21 is acknowledged. Claims 1-7, 16, and 19-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.

Claim Interpretation
	Claims 8-15 and 17 are directed to a method of treating symptoms of aging frailty. The specification fails to provide any specific, limiting definition for the term “aging frailty”. The art teaches that frailty in elderly people is a state of vulnerability to poor resolution in homeostasis after a stressor event and is a consequence of the cumulative decline in many physiological systems during a lifetime (see Clegg et al. 2013). As such, the examiner interprets aging frailty to indicate any decline in physiological systems that occurs during the aging process. Accordingly, symptoms of aging frailty would encompass any symptom that results from the decline of any physiological system during the aging process.
allogeneic human mesenchymal stem cells, indicating the stem cells are from the same species, the claims are interpreted as being directed to the treatment of a human subject.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. Sci Rep. 2011:1:67 (hereinafter referred to as Shen et al) in view of Phetfong et al. Cell Mol Biol Lett. 2016:21:12 (hereinafter referred to as Phetfong et al).
	Regarding claims 8-15- Shen et al teaches that osteoporosis is a disease characterized by low bone mass and deteriorating bone structure leading to increased bone fragility and risk of fractures (Introduction, paragraph 01). They teach that osteoporosis is a disease that primarily affects older populations and that advancing age is the best predictor of its occurrence, although the underlying mechanisms are not well understood (Introduction, paragraph 01).  Shen et al teaches that the loss of functional stem cells may contribute to the aging process, and as such the declining function of osteogenic precursor cell may contribute to age-related osteoporosis (Abstract; Introduction, paragraph 03). 
To test this hypothesis, Shen et al teaches the transplantation of bone marrow-derived MSCs (BMSCs) isolated from either young or aged C57BL/6 mice into 18-24 month female BalB/C mice (i.e. allogeneic transplantation) (BMSCs transplantation and migration in host mice, paragraph 01; BMSCs isolation, proliferation, and characterization, pages 5-6; BMSCs transplantation in vivo, page 6). They hypothesized that if a defect in the differentiation capability of aged BMSCs was responsible for osteoporosis, then osteoporosis should be delayed by the transplantation of young BMSCs (BMSCs transplantation and migration in host mice, paragraph 01). To this end, they found that young BMSCs resulted in a higher density of BMSCs within the recipients bone, higher expression of osteocalcin, and higher number of alkaline phosphatase positive cells (indicating formation of osteoblasts) when compared to recipients that received old BMSCs (BMCSs transplantation and migration in host mice, paragraph 02). Additionally, mice that received young BMSCs demonstrated a higher bone mineral density, higher bone density, and an increase in the trabecular network compared to control animals or those that received old BMSCs (Effects of BMSCs osteogenic activities on bone mineral density, page 3; Fig. 5; Micro-CT imaging of femurs from BMSCs transplanted animal, page 3). Interestingly, the administration of young BMSCs also increased the longevity of recipient animals (BMSCs transplantation affects the longevity of recipient mice, page 3). Together, this demonstrates that the transplantation of BMSCs from young animals can effectively restore the bone microstructure and density in aged animals (Discussion, last paragraph). 
As osteoporosis is an age-associated diseased characterized by a deteriorating bone structure (i.e. physiological system), and Shen et al teaches that administration of allogeneic MSCs can restore or decrease the deterioration of bone structure, the teachings of Shen et al are considered to meet the limitation of treating symptoms of aging frailty by administering a therapeutically effective amount of isolated allogeneic MSCs to a subject in need.
While Shen et al teaches administering allogeneic mesenchymal stem cells (MSCs) for the treatment of symptoms of aging frailty, they fail to teach wherein the allogeneic MSCs are human MSCs (claims 8-15).
Phetfong et al teaches that osteoporosis, or bone loss, is a progressive, systemic skeletal disease that affects millions of people worldwide (Abstract; Introduction, paragraph 01). They teach that osteoporosis is generally age related and that individuals with osteoporotic fractures often become bedridden and are in a life-threatening state (Abstract). Current treatments for osteoporosis predominantly consists of antiresorptive and anabolic agents; however, these therapies result in serious adverse effects (Abstract; Osteoporosis treatments, page 7-8). Phetfong et al teaches that cell-based replacement therapy via the use of mesenchymal stem cells is one possible strategy for the treatment of osteoporosis (Abstract; Introduction, paragraph 03).
Phetfong et al teaches that bone marrow-derived MSCs (BMSCs) have been extensively studied in bone regeneration and repair due to their high efficiency in osteogenic differentiation (Page 9, Bone marrow-derived MSCs). They teach that animal models have revealed that both allogeneic and autologous BM-MSC transplantation is applicable for the treatment of osteoporosis, resulting in increased trabecular bone, decreased loss of bone mineral density (BMD), improved bone formation, and improved strength (Page 9, Bone marrow-derived MSCs). In fact, the use of autologous BM-MSCs are currently being employed in a clinical trial for the treatment of osteoporosis (Page 9, Bone marrow-derived MSCs). However, allogeneic BMSCs may be better suited for osteoporosis treatment as the number of available BMSCs decreases in elderly patients (Page 9, Bone marrow-derived MSCs). Allogeneic MSCs are seen as a viable option due to their low immunogenicity and immunosuppressive properties (Conclusion, page 13-14). In addition to BMSCs, therapeutic benefits were also observed when employing MSCs from additional sources, such as adipose tissue (Page 9-10, Adipose tissue-derived MSCs) and Wharton’s Jelly (Page 11, Wharton’s jelly-derived MSCs). Lastly, Phetfong et al teaches that there is a need for an alternative approach for the life-long treatment of osteoporosis and that cell therapy, particularly MSCs, appear to fulfill this demand due to their therapeutic capabilities (Conclusion, pages 13-14). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating osteoporosis (i.e. symptom of aging frailty) taught by Shen et al to include the administration of allogeneic MSCs to human subjects. One of ordinary skill in the art would have been motivated to do so as there is a need for an alternative approach for the life-long treatment of osteoporosis and mesenchymal stem cells offer a promising cell treatment option, as taught by Phetfong et al. One of ordinary skill would have a reasonable expectation of success as MSCs have demonstrated numerous therapeutic benefits in the treatment of osteoporosis in animal models. Additionally, one of ordinary skill in the art would have a reasonable expectation of success in the administration of human allogeneic MSCs due to their low immunogenicity, as taught by Phetfong et al.
Regarding the biomarkers recited in claims 8-15- Claims 8-15 recite wherein the administration of allogeneic human MSCs results in a decrease in the number of exhausted B-cells (claim 8), increase of switched memory B-cells (claim 9), decrease in serum TNF-alpha (claim 10 and 14), decrease in early activated T cells (claim 11), decrease in chronic activated T-cells (claim 12), decrease in Temra cells (claim 13),  and increase in the CD4+:CD8+ ratio (claim 15) in the serum of recipients post-treatment compared to pre-treatment. Claims 8-15 also recite specific markers for the identified cell types.
Shen et al and Phetfong et al make obvious the method of claims 8-15, specifically the administration of human allogeneic MSCs for the treatment of symptoms of aging frailty (e.g. osteoporosis), as discussed in the rejection above. As the method of Shen et al and Phetfong et al are identical to those instantly claimed (administering allogeneic human mesenchymal stem cells) the results of such administration would be the same. That is, serum samples from subjects which received human allogeneic MSCs would have the properties presented in claims 8-15. A major tenet of science is that the same method will provide the same result.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. Sci Rep. 2011:1:67 (hereinafter referred to as Shen et al) in view of Phetfong et al. Cell Mol Biol Lett. 2016:21:12 (hereinafter referred to as Phetfong et al) as applied to claim 8 above, and further in view of Pietschmann et al. 2016:62(2):128-37 Epub 2015 (hereinafter referred to as Pietschmann et al), and Uccelli et al. Nat Rev Immunol. 2008;8(9):726-36 (hereinafter referred to as Uccelli et al).
The teachings of Shen et al and Phetfong et al regarding the limitations of claim 8 have been discussed previously.
However, Shen et al and Phetfong et al fail to teach wherein the subject exhibits inflammaging (claim 17). 
Pietschmann et al teaches osteoporosis is a major cause of fractures and associated morbidity in the aged population (Abstract). While traditionally attributed to endocrine mechanisms, it has been recognized that the immune system has a significant impact on bone (Abstract; Introduction, pages 128-129). The phenomenon of low-grade, chronic, systemic inflammation associated with aging, known as inflammaging, has been linked to age-related diseases such as osteoporosis (Abstract). They teach that during the course of inflammation, cells of the immune system, such as T cells, B cells, macrophages, and dendritic cells, become activated and produce pro-inflammatory cytokines, which are important mediators in osteoimmunology (Impact of inflammation on bone cells, paragraph 01). T-cells are major stimulators of osteoclastogenesis (and therefore bone absorption) by increasing the production of cytokines such as TNF-alpha and RANKL (Impact of inflammation on bone cells, paragraph 01). Pietschmann et al teaches that in the presence of RANKL the pro-inflammatory cytokines IL-6 and TNF-alpha can promote osteoclast activity (bone resorption) while inhibiting osteoblasts activity (bone formation) (Impact of inflammation on bone cells, paragraph 01). Lastly, they teach that the excessive production of IL-6, TNF-alpha, and RANKL explain, at least to as significant extent, the occurrence of osteoporosis in conjunction with chronic inflammatory reactions, such as that experienced in inflammaging (Impact of inflammation on bone cells, paragraph 02). 
Uccelli et al teaches that mesenchymal stem cells (MSCs) can interact with cells of both the innate and adaptive immune systems, leading to the modulation of several effector functions (Abstract). They teach that after in vivo administration, MSCs induce peripheral tolerance and migrate to injured tissues, where they can inhibit the release of pro-inflammatory cytokines and promote the survival of damaged cells through the release of trophic mediators (Abstract; The effects of MSCs on immune cells, pages 727-731; Mechanisms of immunosuppression by MSCs, page 731). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating osteoporosis (i.e. symptoms of aging frailty) taught by Shen et al and Phetfong et al to include administering MSCs to subjects that also exhibit inflammaging. One of ordinary skill in the art would have been motivated to do so to decrease the production of inflammatory mediators that contribute to osteoporosis. One of ordinary skill would have a reasonable expectation of success as Uccelli et al teaches that the in vivo administration of MSCs inhibits the release of pro-inflammatory cytokines, which Pietschmann et al teaches contributes to osteoporosis.


Conclusion
Status of the claims
Claims 8-15 and 17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632